10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:19-cv-00153-RCJ-CLB Document 20 Filed 12/19/19 Page 1 of 2

M. CALEB MEYER, ESQ.

Nevada Bar No. 13379

CHRISTINA MUNDY-MAMER, ESQ.

Nevada Bar No. 13181

MESSNER REEVES LLP

8945 W. Russell Road,

Suite 300

Las Vegas, Nevada 89148
Telephone: (702) 363-5100
Facsimile: (702) 363-5101

E-mail: cmeyer@messner.com
cmamer@messner.com

Attorneys for Defendant

Sysco USA I Inc.

HARRY WISEMAN

VS.

JACOBS ENTERTAINMENT, INC., a
Delaware Corporation; ROCKY MOUNTAIN
EGGS, INC., a California Corporation; SYSCO
USA I, INC., a Delaware Corporation; DOES 1
through 10, inclusive; and ROE ENTITIES 1

through 10, inclusive,

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA, SOUTHERN DIVISION

Plaintiff,

Defendant.

 

 

///
//1
///
///
//1
[fT
Hf]
///

Case No. 3:19-cv-00153-RCJ-CBC

STIPULATION AND ORDER TO

EXTEND TIME FOR DEFENDANT

SYSCO USA I, INC. TO FILE ITS
RESPONSIVE PLEADING TO
PLAINTIFF’S THIRD AMENDED
COMPLAINT

 

 

 

{03794544 / 1}
Page 1 of 2

 
10

11

12

13

14

15

16

17

18

19

20

2)

22

23

24

25

Case 3:19-cv-00153-RCJ-CLB Document 20 Filed 12/19/19 Page 2 of 2

STIPULATION AND ORDER TO EXTEND TIME FOR DEFENDANT SYSCO USA I, INC.
TO FILE ITS RESPONSIVE PLEADING TO PLAINTIFF’S THIRD AMENDED
COMPLAINT

It is hereby STIPULATED and AGREED to by Plaintiff, HARRY WISEMAN and Defendant

SYSCO USA I, INC., by and through their respective counsel of record that SYSCO USA I, INC.

has an extension to file its responsive pleading to Plaintiff's Third Amended Complaint up to and

including January 3, 2020.
DATED this 19" day of December, 2019.

MURPHY & MURPHY

/s/ Craig M. Murphy, Esq.
CRAIG M. MURPHY, ESQ.
NEVADA BAR NO. 4014
8414 W. Farm Road, Suite 180
Box 207

Las Vegas, Nevada 89131
Attorneys for Plaintiff

  

 

GISTRATE JUDGE

[2/23|2OL9

DATE#

MESSNER REEVES LLP

/S/ CHRISTINA MUNDY-MAMER, ESO
M. CALEB MEYER, ESQ.

Nevada Bar No. 13379
CHRISTINA MUNDY-MAMER, ESQ.
Nevada Bar No. 13181

MESSNER REEVES LLP

8945 W. Russell Road, Suite 300
Las Vegas, Nevada 89148
Attorneys for Defendant

Sysco USA [, Inc.

 

 

 

{03794544 / 1}
Page 2 of 2

 
